Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind.
Regarding claim 1, the limitations ‘identifying, in a data storage environment, a storage drive failures in a RAID’, ‘identifying the following for inclusion in a report: a RAID type in which the storage drive failure occurred, whether data loss was prevented by the RAID type, and whether data loss would have occurred had the RAID been of a less robust RAID type; and communicating the report to a user’ can be performed by a human. 
Step 2A: Prong two
 This judicial exception is not integrated into a practical application because the limitations ‘identifying the following for inclusion in a report: a RAID type in which the storage drive failure occurred, whether data loss was prevented by the RAID type, and whether data loss would have occurred had the RAID been of a less robust RAID type; and communicating the report to a user’ is considered adding insignificant extra-solution 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation ‘identifying, in a data storage environment, a storage drive failures in a RAID’ are considered generally linking the use of the judicial exception to a particular technological environment or field of use, MPEP 2106.05(h). Although a data storage environment is being used to detect failures in RAID, this does not add significantly more such as in Flook.

As for the limitations recited in claims 2-7, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


 Step 2A: Prong two
 This judicial exception is not integrated into a practical application because the additional limitations ‘A computer program product…the computer program product comprising a computer-readable medium having computer usable program code embodies therein…executed by at least one processor’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instruction to apply the exception using generic computer component (MPEP 2106.05(f)).

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘identify the following for inclusion in a report: a RAID type in which the storage drive failure occurred, whether data loss was prevented by the RAID type, and whether data loss would have occurred had the RAID been of a less robust RAID type; and communicating the report to a user’ is considered adding insignificant extra-solution activity to the judicial exception, MPEP2106.05(g). The limitations just gathers data for a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation ‘identify, in a data storage environment, a storage drive failures in a RAID’ are considered generally linking the use of the judicial exception to a particular technological environment or field of use, MPEP 2106.05(h). Although a data storage environment is being used to detect failures in RAID, this does not add significantly more such as in Flook.

As for the limitations recited in claims 9-14, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.



 Step 2A: Prong two
 This judicial exception is not integrated into a practical application because the additional limitations ‘at least one processor, at least one memory device coupled to the at least one processor…the instructions causing the at least one processor’ is directed to a generic computer components recited at a high-level of generality such that they amount to nothing more than mere instruction to apply the exception using generic computer component (MPEP 2106.05(f)).

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements ‘identifying the following for inclusion in a report: a RAID type in which the storage drive failure occurred, whether data loss was prevented by the RAID type, and whether data loss would have occurred had the RAID been of a less robust RAID type; and communicating the report to a user’ is considered adding insignificant extra-solution activity to the judicial exception, MPEP2106.05(g). The limitations just gathers data for a report and sends the report does not add meaningful limitations to the claims, such as in Electric Power Group. 


As for the limitations recited in claims 16-20, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Response to Arguments
Applicant’s arguments and amendments have been considered. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 101 based on the amending of the claims. Please see the above rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113